DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114, and Applicant’s submission filed on 11 January 2021 has been entered.

Terminal Disclaimer/Double Patenting Withdrawn
The terminal disclaimer filed on 11 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,135,419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Therefore, the prior Double Patenting Rejection of still pending claims 1, 14 and 15, has been withdrawn.

New Grounds of Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ochiai et al. U.S. 2012/0319802 (of record){Ochiai hereinafter}.
Figs. 1-4 of Ochiai disclose a surface acoustic wave (SAW) device 1 of a first embodiment (see e.g. sections [0022] and [0009]-[0012]) comprising:  a piezoelectric substrate 3; an interdigital transducer (IDT) electrode 11A (see Fig. 3) included in SAW resonator 10A that is disposed on a main surface 3a of the piezoelectric substrate 3; a wiring pattern 29 (Fig. 3) that is disposed on the main surface 3a of the piezoelectric substrate 3 and connected to the IDT electrode 11A; a protective film 25 (see Fig. 4 which is cut through Fig. 3 at dashed line IV-IV) that covers the IDT electrode 11A of SAW resonator 10A and the wiring pattern 29 (see Fig. 4 and sections [0052]-[0053] and [0057]); a partition-support layer 15 (Figs. 2 and 4), which forms partition wall 55A (see Fig. 2 section [0050]) between oscillation spaces 51A and 53A, is vertically arranged on the protective film 25 as can be clearly seen in the side view Fig. 4; and a cover layer 17 that is disposed above the partition-support layer 55A and that covers the IDT electrode 11A.

Claim 18 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tazaki et al. JP 2013-232992 (of record){Tazaki hereinafter} and the English language machine translation thereof now provided by the Examiner.
Figs. 1-2(b) of Tazaki disclose a SAW device of a first embodiment (see e.g. sections [0012] and [0018]), comprising:  a piezoelectric substrate 1; an IDT electrode 2 that is disposed on a main surface of the piezoelectric substrate 1; a wiring pattern 4/4a (Fig. 1/Fig. 2) that is disposed on the main surface of the piezoelectric substrate 1 and connected to the IDT electrode 2 as best seen in Fig 2(a); a partition-support layer 12 {see Figs. 1 and 2(b)} is vertically arranged and directly on the wiring pattern 4/4a (see e.g. Fig. 1 and section [0016], lines 1-5 thereof and section [0020]); and a cover layer 6 that is disposed above the partition-support layer 12 and that covers IDT electrode 2.

Allowable Subject Matter
Claims 1-12, 14 and 15 are allowable over the prior art of record.

Response to Arguments
Applicant’s arguments filed 11 January 2021 have been fully considered but they are deemed not persuasive.
Regarding new claims 17 and 18, Applicants argue that the prior art references applied in the Final Office action, i.e. Inoue, Tsuda and Tazaki, “fail to teach or suggest the unique combination and arrangement of features recited in Applicant’s Claims 17 and 18” (see the response at page 7 or 8, the last 2 lines thereof).  Regarding the Inoue and Tsuda references, the Examiner agrees that they do not teach or suggest the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/February 12, 2021                                                         Primary Examiner, Art Unit 2843